                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


James Mammone,                                               Case No. 5:16CV900

                        Petitioner

              v.                                              JUDGMENT ENTRY

Charlotte Jenkins, Warden,

                        Respondent


       In accordance with the order filed contemporaneously with this judgment entry, it is

hereby ORDERED THAT:

       1.     The amended petition for a writ of habeas corpus (Doc. 23) be, and the same

              hereby is, denied.

       2.     The motion for discovery (Doc. 35) be, and the same hereby is, denied with

              prejudice.

       3.     A certificate of appealability be, and the same hereby is, issued on the following

              claims:

              A.        Whether the state trial court should have presumed that the pretrial

                        publicity about Mammone’s case prejudiced his ability to receive a fair

                        trial in Stark County.

              B.        Whether the jurors violated Mammone’s right to a fair trial by praying

                        before their penalty-phase deliberations.
       C.     Whether trial counsel were ineffective for: (a) failing to raise a defense of

              not guilty by reason of insanity; (b) failing to retain a neuropsychologist to

              evaluate Mammone; and (c) allowing Mammone to make an unsworn

              statement at the penalty phase or failing to prepare him to give a more

              effective statement. Because the first and second of these claims are

              procedurally defaulted, the certificate will also encompass the debatable

              question whether the defaults can or should be excused under Trevino v.

              Thaler, 569 U.S. 413 (2013), or some other basis.

       D.     Whether appellate counsel was ineffective for not arguing that trial

              counsel were ineffective for urging the jury to consider Mammone’s

              mental state as mitigation evidence under O.R.C. § 2929.04(B)(3) where

              the defense’s own evidence foreclosed the jury’s ability to do so.

So ordered.

                                             /s/ James G. Carr
                                             Sr. U.S. District Judge




                                        2
